Citation Nr: 1622053	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A video conference hearing before the undersigned Veterans Law Judge was held in April 2016; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided. 

At the April 2016 Board hearing, the Veteran testified that his PTSD symptomatology had increased in severity since the last VA examination in November 2010.  Specifically, the Veteran has claimed that he had increasingly withdrawn socially, wanting to be more isolated; had become more hypervigilant; and had experienced periodic panic attacks.  As the Veteran's PTSD symptoms may have worsened since his last examination, the Board finds that a new VA examination is warranted to determine the current severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the current nature and severity of his PTSD and the functional limitation caused by this service-connected disability.  

2.  Then, readjudicate the Veteran's claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




